TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00506-CV



                        Beaumont Independent School District, Appellant

                                                  v.

          Texas Education Agency; Michael L. Williams, in his Official Capacity as
                 Commissioner of Education; and Karen Neild, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GV-12-001701, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 Appellant has filed a motion to voluntarily dismiss its appeal. Appellant states that

it no longer wishes to pursue its appeal. Appellant certifies that it has conferred with appellees and

that they do not oppose this motion. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a)(1).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 17, 2014